DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art was found to be Larsson et al (US 20200362212 A1).
Larsson teaches the applicant’s step 1, the dry-treating of a substrate, in paragraph 179 and includes various dry treatment methods including plasma, corona, and flames.
Larsson further teaches parts of step 2, including wiping the surface with a composition containing a polar solvent, namely isopropyl alcohol (see paragraph 203).
Larsson also teaches the final application step in paragraph 203 where an adhesive is applied to the substrate.
Larsson however fails to teach or suggest the entirety of step 2.  Specifically, Larsson fails to teach or suggest the use of silane coupling agent in conjunction with the polar solvent or water in the wiping step taught in step 2 of instant claim 1.  Nor does Larsson provide any motivation for the addition of a silane coupling agent to the cleaning and wiping step described in the ‘212 patent.
As the prior art fails to anticipate or render obvious each and every step defined in the instant method claims and as no other issues are pending, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767